The undersigned have reviewed the Award based upon the record of the proceedings before the deputy commissioner.
The appealing party has shown good grounds to reconsider the record as a whole as it now exists.  Upon reconsideration of the current record, the undersigned have reached the conclusion that further evidence is needed in the way of expert medical depositions as well as the lay testimony of Mr. Manuel Moran in order to properly complete the record for review.  As the case necessarily involves a credibility determination, in the interest of fairness and justice, the undersigned feel that a hearing denovo is warranted.
Accordingly, the November 13, 1997 Opinion and Award of Deputy Commissioner Jones is HEREBY VACATED.  The case is HEREBY REMANDED to the initial hearing level for full de novo hearing on the merits of the case at the earliest possible convenience.
Costs shall abide the final determination of this matter.
This the ___ day of ______, 1998.
                                  S/ ________________________ J. HOWARD BUNN, JR. CHAIRMAN
CONCURRING:
S/ ______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
S/ ______________________ BERNADINE S. BALLANCE COMMISSIONER